Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 20, 2019

                                       No. 04-19-00235-CR

                                   Nathan Manuel CANALES,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 18-07-12935-CR
                          Honorable H. Paul Canales, Judge Presiding


                                          ORDER
         The clerk’s record has been filed, but does not contain a copy of the trial court’s
certification of the defendant’s right of appeal as required by the Texas Rules of Appellate
Procedure. Tex. R. App. P. 25.2(a)(2)(d), 34.5(a)(12), App’x D. We order the trial court clerk to
file a supplemental clerk’s record containing the trial court’s certification of the defendant’s right
of appeal by May 30, 2019.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court